UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7450


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

STEVE HICKMAN, a/k/a Steve Miller,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:93-cr-00144-BO-2)


Submitted:    October 20, 2009              Decided:   October 27, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steve Hickman, Appellant Pro Se.   Steve R. Matheny, Rudolf A.
Renfer, Jr., Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Steve     Hickman   appeals    the   district     court’s     order

denying his motion for reduction of sentence filed pursuant to

18 U.S.C. § 3582(c)(2) (2006).           We have reviewed the record and

find    no    reversible    error.     Accordingly,     we    affirm     for   the

reasons stated by the district court.              United States v. Hickman,

No. 5:93-cr-00144-BO-2 (E.D.N.C. filed July 21, 2009 & entered

July 22, 2009).           We dispense with oral argument because the

facts   and    legal     contentions   are   adequately      presented    in   the

materials      before    the   court   and   argument   would    not     aid   the

decisional process.

                                                                         AFFIRMED




                                        2